

 S565 ENR: Federal Vehicle Repair Cost Savings Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 565IN THE SENATE OF THE UNITED STATESAN ACTTo reduce the operation and maintenance costs associated with the Federal fleet by encouraging the
 use of remanufactured parts, and for other purposes.1.Short titleThis Act may be cited as the Federal Vehicle Repair Cost Savings Act of 2015.2.FindingsCongress finds that, in March 2013, the Government Accountability Office issued a report that confirmed that—(1)there are approximately 588,000 vehicles in the civilian Federal fleet;(2)Federal agencies spent approximately $975,000,000 on repair and maintenance of the Federal fleet in 2011;(3)remanufactured vehicle components, such as engines, starters, alternators, steering racks, and clutches, tend to be less expensive than comparable new replacement parts; and(4)the United States Postal Service and the Department of the Interior both informed the Government Accountability Office that the respective agencies rely on the use of remanufactured vehicle components to reduce costs.3.DefinitionsIn this Act—(1)the term Federal agency has the meaning given that term in section 102 of title 40, United States Code; and(2)the term remanufactured vehicle component means a vehicle component (including an engine, transmission, alternator, starter, turbocharger, steering, or suspension component) that has been returned to same-as-new, or better, condition and performance by a standardized industrial process that incorporates technical specifications (including engineering, quality, and testing standards) to yield fully warranted products.4.Requirement to use remanufactured vehicle componentsThe head of each Federal agency—(1)shall encourage the use of remanufactured vehicle components to maintain Federal vehicles, if using such components reduces the cost of maintaining the Federal vehicles while maintaining quality; and(2)shall not encourage the use of remanufactured vehicle components to maintain Federal vehicles, if using such components—(A)does not reduce the cost of maintaining Federal vehicles;(B)lowers the quality of vehicle performance, as determined by the employee of the Federal agency responsible for the repair decision; or(C)delays the return to service of a vehicle.Speaker of the House of RepresentativesVice President of the United States and President of the Senate